


Exhibit 10.2
REPUBLIC SERVICES, INC.
EMPLOYEE RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of the Grant
Date shown above, between Republic Services, Inc., a Delaware corporation (the
“Company”) and Recipient (the “Recipient”), is made pursuant and subject to the
provisions of the Company’s Amended and Restated 2007 Stock Incentive Plan, and
any future amendments thereto (the “Plan”). The Plan, as it may be amended from
time to time, is incorporated herein by reference.
1.Definitions. All capitalized terms used herein but not expressly defined shall
have the meaning ascribed to them in the Plan, a copy of which is being provided
as part of the grant acceptance materials and is incorporated herein by
reference. All references to the Company herein shall also be deemed to include
references to any and all entities directly or indirectly controlled by the
Company and which are consolidated with the Company for financial accounting
purposes.


2.Award of Restricted Stock Units. Subject to the terms and conditions of the
Plan and to the terms and conditions herein set forth in this Agreement, the
Company on this date awards to the Recipient the number of Restricted Stock
Units shown in the box above as RSUs Granted (referred to as the “Restricted
Stock Units”).
3.    Vesting.
(a)    Vesting Schedule. The Restricted Stock Units shall vest and become
nonforfeitable on the dates (each a “Vesting Date”) and in the percentages set
forth in accordance with the following schedule, provided that the Recipient’s
continuous service with the Company continues until the applicable Vesting Date:


Vesting Date
Vesting Percentage
 
(Percentage of Total Award Vested as of Applicable Date)
1st Annual Anniversary of the Grant Date
25%
2nd Annual Anniversary of the Grant Date
50%
3rd Annual Anniversary of the Grant Date
75%
4th Annual Anniversary of the Grant Date
100%



Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the applicable Vesting Date.
(b)    Acceleration of Vesting on Account of Death, Disability, Retirement,
Termination of Employment, or for Other Reasons.
(i)    Death or Disability. The Restricted Stock Units not yet vested and that
have not previously been forfeited shall become 100% vested and transferable in
the event that the Recipient’s continuous service with the Company terminates by
reason of the Recipient’s death or Disability.
(ii)    Retirement. The Restricted Stock Units not yet vested and that have not
previously been forfeited shall become 100% vested and transferable in the event
that (1) the Recipient’s continuous service with the Company terminates by
reason of the Recipient’s retirement and, (2) at the time of such retirement:
(A)    the Recipient is at least fifty-five (55) years old and has completed
twenty (20) years of continuous service with the Company; is at least fifty-six
(56) years old and has completed ten (10) years of continuous service with the
Company; is at least sixty (60) years old and has completed at least five (5)
years of

1

--------------------------------------------------------------------------------




continuous service with the Company; or is at least sixty-five (65) years old
(without regard to years of service), and in any of these cases has provided the
Company not less than twelve (12) months prior written notice of Recipient’s
intent to retire; and
(B)    the Company does not provide the Recipient with written notice on or
before the anticipated retirement date that the Company intends or has grounds
to terminate the Recipient’s continuous service for Cause.
For purposes of determining years of continuous service, service shall include
service in any capacity as an employee or a director with any entity whose
financial statements are required to be consolidated with the financial
statements of Republic, including service with any such entity prior to the date
on which the entity’s financial statements were required to be so consolidated.
(iii)    Employment Agreement. The Restricted Stock Units not yet vested and
that have not previously been forfeited shall become partially or fully vested
and transferrable at such times and in such amounts as may be required pursuant
to any employment or consulting agreement between the Recipient and the Company
or under the Company’s Executive Separation Policy, as amended from time to time
and as applicable.
4.    Terms and Conditions. This award of Restricted Stock Units is subject to
the following terms and conditions:
(a)     Payment for Restricted Stock Units; Forfeiture of Unvested Units;
Deferral of Restricted Stock Units.
(i) Except as otherwise provided in paragraph (ii) of this Section 4(a), Section
4(d) or Section 14 hereof, the Recipient shall receive one share of Common Stock
for each vested Restricted Stock Unit awarded hereunder, free and clear of the
restrictions set forth in this Agreement, except for any restrictions necessary
to comply with federal and state securities laws. Certificates (or other indicia
of ownership) representing such shares shall be delivered to the Recipient as
promptly as practical (but in no event more than 30 days) following the date on
which the portion of the Restricted Stock Units to which the distribution
relates becomes vested. Any Restricted Stock Units that are not vested as of the
Recipient’s separation from service, within the meaning of Section 409A of the
Code and applicable Treasury Regulations (the “Separation from Service”), and
that will not become vested pursuant to Section 3(b) hereof, shall automatically
and immediately be forfeited on the date of the Recipient’s Separation from
Service.
(ii) The Recipient may elect to defer the Restricted Stock Units pursuant to the
Republic Services, Inc. Deferred Compensation Plan (the “Deferred Compensation
Plan”), and if the Recipient properly and timely does so, the Restricted Stock
Units shall be automatically converted into a corresponding number of units
under the Republic Services Stock Unit Fund (the “Units”), and shall be credited
to the Recipient’s Account Balance (as defined in the Deferred Compensation
Plan) in accordance with Section 3.9(c) of the Deferred Compensation Plan as may
be amended from time to time. The Units shall remain subject to the vesting and
forfeiture provisions set forth in Sections 3 and 4(h) of this Agreement. The
Units shall be payable in actual shares of Common Stock at the times provided
for under the Deferred Compensation Plan as may be amended from time to time.
(b)     Hypothetical Nature of Restricted Stock Units. The Restricted Stock
Units awarded herein do not represent an equity security of the Company and do
not carry any voting or dividend rights, except the right to receive Dividend
Equivalents in accordance with Section 4(c) hereof.
(c)    Dividend Equivalents. Provided that the Recipient’s continuous service
has not terminated prior to the dividend record date, or the Recipient’s
continuous service terminated prior to the dividend record date but the
Recipient has not been paid for the Recipient’s vested Restricted Stock Units as
of the dividend record date solely on account of the Recipient being a
“specified employee” (as defined under Section 14(d) hereof) subject to the
six-month delay for payment of the Recipient’s vested Restricted Stock Units, as
required under Section 14(d) hereof, the Recipient shall receive Dividend
Equivalents in the form of additional Restricted Stock Units or fractional
Restricted Stock Units each time a dividend or other distribution is paid on the
Company's Common Stock. The number of Restricted Stock Units awarded for a cash
dividend or non-cash dividend other than a stock dividend shall be determined by
(i) multiplying the number of Restricted Stock Units held by the Recipient
pursuant to this Agreement as of the dividend record date by the amount of the
dividend per share of Common Stock and (ii) dividing the product so determined
by the Fair Market Value of the Common Stock on the dividend payment date. The
number of Restricted

2

--------------------------------------------------------------------------------




Stock Units awarded for a stock dividend shall be determined by multiplying the
number of Restricted Stock Units held by the Recipient pursuant to this
Agreement as of the dividend record date by the number of additional shares of
Common Stock actually paid as a dividend per share of Common Stock. Any
additional Restricted Stock Units awarded pursuant to this Section 4(c) shall be
awarded effective the date the dividend was paid, and shall have the same
status, and shall be subject to the same terms and conditions (including without
limitation the vesting and forfeiture provisions), under this Agreement as the
Restricted Stock Units to which they relate, and shall be distributed on the
same payment date referred to in Section 4(a) herein as the Restricted Stock
Units to which they relate (or if later, as of the applicable dividend payment
date).
(d)    Unforeseeable Financial Emergency. If the Recipient experiences an
Unforeseeable Financial Emergency, the Recipient may petition the Committee to
receive the payment of shares of Common Stock for all or part of his vested
Restricted Stock Units prior to his Separation from Service. If the Committee,
in its sole discretion, grants the Recipient’s petition, then the Recipient
shall only receive shares of Common Stock as necessary to satisfy the
Unforeseeable Financial Emergency to the extent deemed necessary by the
Committee. “Unforeseeable Financial Emergency” shall mean a severe financial
hardship to the Recipient resulting from (i) an illness or accident of the
Recipient, the Recipient’s spouse, or the Recipient’s dependent (as defined in
Section 152 of the Code, without regard to Section 152(b)(1), (b)(2), or
(d)(1)(B) of the Code), (ii) a loss of the Recipient’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance), or (iii) similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Recipient,
all as determined in the sole discretion of the Committee.
(e)     Tax Withholding.
(i) The Recipient shall pay to the Company, or make arrangements satisfactory to
the Committee for payment of, any federal, state or local taxes of any kind
required by law to be withheld with respect to the grant of Restricted Stock
Units (including without limitation the vesting thereof) and any Dividend
Equivalents or other distributions made by the Company to the Recipient with
respect to the Restricted Stock Units as and when the Company determines those
amounts to be due, and the Company shall, to the extent permitted by law, have
the right to deduct from any payment of any kind otherwise due to Recipient any
federal, state, or local taxes of any kind required by law to be withheld with
respect to the Restricted Stock Units or any Dividend Equivalents or other
distributions made by the Company to the Recipient with respect to any
Restricted Stock Units.
(ii) The Recipient agrees that his or her minimum withholding tax obligation
with respect to the granting or vesting of the Restricted Stock Units and any
Dividend Equivalents or other distributions made by the Company to the Recipient
with respect to the Restricted Stock Units will be satisfied (provided that the
Recipient has enough vesting or vested shares available) by the Company’s
withholding a portion of the shares of Common Stock otherwise deliverable to the
Recipient, such shares being valued at their fair market value as of the date on
which the taxable event that gives rise to the withholding requirement occurs.
The Recipient further agrees that each time the Company withholds shares to
satisfy his or her minimum withholding tax obligation, the Company will round up
to the nearest whole number of shares (with any over withholding applied to
federal income tax). For example, if 9.6 shares are required to satisfy the
minimum withholding tax obligation, the Company will round up to 10 shares. By
accepting this Agreement, the Recipient consents to this method of tax
withholding, including the Company rounding up to the nearest whole number of
shares.
(f)    No Right to Continued Employment or Service. This Agreement does not
confer upon the Recipient any right with respect to continuance of employment or
service by the Company, nor shall it interfere in any way with the right of the
Company to terminate the Recipient’s employment at any time.
(g)    Transferability of Awards.
(i) Restrictions on Transfer. No Restricted Stock Units shall be transferable or
assignable by the Recipient, other than by will or the laws of descent and
distribution or pursuant to a domestic relations order within the meaning of
Section 414(p)(1)(B) of the Code.
(ii) Notice. No transfer permitted under Section 4(g)(i), of any Restricted
Stock Units, shall be effective to bind the Company unless the Committee shall
have been furnished with (1) a Notice of Restricted Stock Unit Transfer in the
form required by the Committee executed and dated by the Recipient (or the
executor or personal representative of the deceased Recipient’s estate) and a
copy of the will, assignment or transfer document and/or such

3

--------------------------------------------------------------------------------




evidence as the Committee may deem necessary to establish the validity of the
transfer, and (2) the Statement of Acknowledgement in the form required by the
Committee executed and dated by the transferee which states that the transferee
will comply with all the terms and conditions of the Plan and the Agreement
relating to the Restricted Stock Units that are or would have been applicable to
the Recipient.
(h)    Forfeiture by Reason of Detrimental Activity. The Restricted Stock Units
shall be subject to Section 17(n) of the Plan. Notwithstanding any other
provision of this Agreement to the contrary, if the Recipient engages in any
Detrimental Activity at any time prior to or during the one year period after
the latest date on which any portion of the Restricted Stock Units become vested
but prior to a Change in Control, the Company shall, upon the recommendation of
the Committee in its sole and absolute discretion, be entitled to (i)
immediately terminate and cancel any portion of the Restricted Stock Units that
have not previously been settled with shares of Common Stock, and/or (ii)
require within two (2) years after the latest date on which any portion of the
Restricted Stock Units are settled but prior to a Change in Control that the
Recipient (1) return to the Company any shares of Common Stock that were
distributed to the Recipient in settlement of the Restricted Stock Units, or if
such shares of Common Stock are not still owned by the Recipient, that the
Recipient pay to the Company an amount equal to the fair market value of such
shares of Common Stock on the date they were issued, and (2) return to the
Company any cash or other property (other than Common Stock) received by the
Recipient from the Company pursuant to this Agreement. Awards shall also be
subject to cancellation and/or clawback by the Committee if and to the extent
required by applicable law.
(i)    Right to Set Off. By accepting this Agreement, the Recipient consents to
a deduction from any amounts the Company owes the Recipient from time to time
(including amounts owed to the Recipient as wages or other compensation, for any
benefits, or vacation pay, as well as any other amounts owed to the Recipient by
the Company), up to the dollar amount the Recipient owes the Company under
Section 4(h) hereof. Whether or not the Company elects to make any set off in
whole or in part, if the Company does not recover by means of set off the full
amount the Recipient owes the Company calculated as set forth in Section 4(h)
hereof, the Recipient agrees to pay immediately the unpaid balance to the
Company.
(j)    Board of Director Discretion. The Recipient may be released from his or
her obligations under Sections 4(h) and 4(i) hereof only if the Board, or a duly
authorized committee thereof, determines, in its sole and absolute discretion,
that such action is not adverse to the interests of the Company.
5.
Change of Control or Capital Structure.

(a)    Change in Capital Structure. Subject to any required action by the
shareholders of the Company, the number of Restricted Stock Units covered by
this award shall be proportionately adjusted and the terms of the restrictions
on such Restricted Stock Units shall be adjusted as the Committee shall
determine to be equitably required for any increase or decrease in the number of
issued and outstanding shares of Common Stock of the Company resulting from any
stock dividend (but only on the Common Stock), stock split, subdivision,
combination, reclassification, recapitalization or general issuance to the
holders of Common Stock of rights to purchase Common Stock at substantially
below fair market value or any change in the number of such shares outstanding
effected without receipt of cash or property or labor or services by the Company
or for any spin-off, spin-out, split-up, split-off or other distribution of
assets to shareholders.
(b)    Change in Control. The award of Restricted Stock Units shall not become
immediately vested in the event that a Change in Control occurs, except to the
extent required in any employment agreement or consulting agreement between the
Company and the Recipient or under the Company’s Executive Separation Policy, as
amended from time to time and as applicable. In the event of a change in the
Common Stock as presently constituted, which is limited to a change in all of
its authorized shares without par value into the same number of shares with par
value, the shares resulting from any such change shall be deemed to be the
Common Stock within the meaning of the Plan.
(c)    Other Adjustments. The award of Restricted Stock Units pursuant to the
Plan shall not affect in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge or to consolidate or to dissolve, liquidate or
sell, or transfer all or any part of its business or assets.
6.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws. The parties agree that any action, suit or

4

--------------------------------------------------------------------------------




proceeding arising out of or related to this Agreement or the relationship of
the Recipient and the Company, shall be instituted only in the state or federal
courts located in Maricopa County in the State of Arizona, and each party waives
any objection which such party may now or hereafter have to such venue or
jurisdictional court in any action, suit, or proceeding. Any and all services of
process and any other notice in any such action, suit or proceeding shall be
effective against any party if given by mail (registered or certified where
possible, return receipt requested), postage prepaid, mailed to such party at
the address set forth herein.
7.    Severability. The invalidity or enforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. In the event that a court of competent jurisdiction should determine
that any time period provided for in Section 4(h) is unenforceable, then such
period shall be reduced to the longest period of time which such court shall
deem enforceable, taking into consideration the purpose and intent of the Plan
to serve the interests of the Company and its shareholders.
8.    Notices. All notices or other communications with respect to the
Restricted Stock Units shall be deemed given and delivered in person or mailed
by registered or certified mail (return receipt requested, postage prepaid) to
the Company’s Stock Administrator at the following address (or such other
address, as shall be specified by like notice of a change of address) and shall
be effective upon receipt:
Stock Administrator
Republic Services, Inc.
18500 N. Allied Way
Phoenix, AZ 85054
9.    Waiver. The failure of any party at any time to require strict performance
of any condition, promise, agreement or understanding set forth herein shall not
be construed as a waiver or relinquishment of the right to require strict
performance of the same condition, promise, agreement or understanding at a
subsequent time.
10.    Interpretation/Provisions of Plan Control. In the event of any conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall govern. The Recipient hereby accepts as final,
conclusive and binding, any decisions by the Committee with respect to the
interpretation or administration of the Plan and this Agreement.
11.    Recipient Bound by Plan. The Recipient hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms, conditions and
provisions thereof.
12.    Binding Effect. Subject to the limitations stated herein and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the successors
and assigns of the Company and the Recipient’s heirs, legatees, distributees and
personal representatives.
13.    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The facsimile or email
transmission of a signed signature page, by any party to the other(s), shall
constitute valid execution and acceptance of this Agreement by the
signing/transmitting party.
14.    Section 409A.
(a)    General. It is the intention of both the Company and the Recipient that
the benefits and rights to which the Recipient could be entitled pursuant to
this Agreement comply with Section 409A of the Code and the Treasury Regulations
and other guidance promulgated or issued thereunder (“Section 409A”), to the
extent that the requirements of Section 409A are applicable thereto, and the
provisions of this Agreement shall be construed in a manner consistent with that
intention. If the Recipient or the Company believes, at any time, that any such
benefit or right that is subject to Section 409A does not so comply, it shall
promptly advise the other and shall negotiate reasonably and in good faith to
amend the terms of such benefits and rights such that they comply with Section
409A (with the most limited possible economic effect on the Recipient and on the
Company).
(b)    No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company does not make any representation to the Recipient that
the Restricted Stock Units awarded pursuant to this

5

--------------------------------------------------------------------------------




Agreement are exempt from, or satisfy, the requirements of Section 409A, and the
Company shall have no liability or other obligation to indemnify or hold
harmless the Recipient or any Beneficiary for any tax, additional tax, interest
or penalties that the Recipient or any Beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto is deemed to violate any of the
requirements of Section 409A.
(c)    Separation from Service. If and to the extent permitted by Treasury
Regulations Section 1.409A-1(h)(5) or other applicable law, if the Recipient
provides services both as an employee of the Company and as a member of the
Board, the services provided as a member of the Board shall not be taken into
account in determining whether the Recipient has incurred a Separation from
Service for purposes of Section 4(a) hereof.
(d)    6 Month Delay for Specified Employees.
(i) If the Recipient is a “Specified Employee”, then no payment or benefit that
is payable on account of the Recipient’s “Separation from Service”, shall be
made before the date that is six months after the Recipient’s “Separation from
Service” (or, if earlier, the date of the Recipient’s death) if and to the
extent that such payment or benefit constitutes deferred compensation (or may be
nonqualified deferred compensation) under Section 409A and such deferral is
required to comply with the requirements of Section 409A. Any payment or benefit
delayed by reason of the prior sentence shall be paid out or provided in a
single lump sum at the end of such required delay period in order to catch up to
the original payment schedule.
(ii) For purposes of this provision, the Recipient shall be considered to be a
“specified employee” if, at the time of his or her Separation from Service, the
Recipient is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.
(e)    No Acceleration of Payments. Neither the Company nor the Recipient,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
15.    Fractional Restricted Stock Units. Notwithstanding any provisions herein
to the contrary, fractional Restricted Stock Units shall not vest until the date
on which the Restricted Stock Units become 100% vested under Sections 3(a) or
3(b) hereof, and no share of Common Stock will be issued for the fractional
Restricted Stock Unit unless the fractional Restricted Stock Unit is for at
least one-half of a Restricted Stock Unit.
  
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Recipient has affixed his or her signature hereto.
REPUBLIC SERVICES, INC.
 
 
 
 
By:
Donald W. Slager
Chief Executive Officer and President




6